Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a psychiatric technician at a hospital in New York City. On July 16, 2006, she submitted a letter informing her employer that she was resigning from her position because she was relocating to Florida. Her husband, who suffers from cancer, had moved to Florida two years earlier to be closer to family. Claimant deferred her move so that she could accumulate the time needed to qualify for retirement benefits. After she left her job, she applied for unemployment insurance benefits. The Unemployment Insurance Appeal Board ruled that she was disqualified from receiving benefits because she voluntarily left her employment without good cause. Claimant appeals.
We affirm. “Resigning from a position in order to relocate to *1043a warmer climate to care for an ailing spouse does not constitute good cause for leaving employment absent proof that the decision was motivated by a compelling medical necessity” (Matter of Enriquez [Maharam Fabric Corp.—Commissioner of Labor], 42 AD3d 642, 643 [2007] [citations omitted]; see Matter of Montag [Commissioner of Labor], 37 AD3d 965, 965 [2007]). Here, while claimant testified that she moved to Florida to care for her husband, she conceded that other family members provided for his needs in her absence and she did not receive medical advice to leave her job. Under these circumstances, substantial evidence supports the Board’s decision that claimant left her job for personal and noncompelling reasons.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.